866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bobby GRIMES, Plaintiff-Appellant,v.Ron AUSTIN, Individually and as a Prison guard at theMaryland Penitentiary;  George H. Collins, Individually andas a Former Warden of the Maryland Penitentiary;  Leslie H.Dorsey, Individually and as a Former Warden of the MarylandPenitentiary;  Howard Lyles, Individually and as the Wardenof the State Penitentiary;  McConnell, Individually and asthe Medical Director of the Maryland Penitentiary;  Mean's,(Phonetic), Individually and as the Orthopedic Doctor at theMaryland Penitentiary;  Russell, Individually and as aPrison guard assigned to the State Penitentiary;  Sharp,Individually and as the Former Orthopedic Doctor at theState Penitentiary;  Smith, Individually and as a Lieutenant(and Former Sergeant in Charge of C-Dormitory during 1982)Assigned to the State Penitentiary;  Warren Tilly,Individually and as a Disciplinary Hearing Officer Assignedto the Maryland Division of Correction's with headquartersat 6314 Windsor Mill Road, in Baltimore, Maryland;  James P.Tinney, Individually and as the Director of the PreventiveHealth Program with Headquarters located at Suite 1500, 520Leesburg Pike, Falls Church, VA;  Unknown, Individually andas the Medical Director of the University of MarylandHospital, Defendants-Appellees.

No. 88-6556.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Feb. 1, 1989.
Bobby Grimes, appellant pro se.
John Joseph Curran, Jr., Attorney General;  Glenn William Bell (Office of the Attorney General of Maryland), for appellees Austin, Collins, Dorsey, Lyles, Smith and Tilly.
Paul T. Cuzmanes (Wilson, Elser, Moskowitz, Edelman & Dicker), for appellees McConnell and Tinney.
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Bobby Grimes appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action.  Appellant's action was referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate recommended that relief be denied and advised appellant that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, appellant failed to object to the magistrate's recommendation.


2
This Court has held that the timely filing of objections to a magistrate's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   See Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
AFFIRMED.